—Appeal by defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered February 16, 1983, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
At the time of sentencing defendant sought to withdraw his plea, making a conclusory allegation that it had been the product of coercion. In view of the complete allocution of defendant’s guilty plea before the same Judge, and the fact that defendant made no showing in support of his conclusory assertion, Criminal Term properly proceeded to impose sentence without making further inquiry (see, People v Brown, 110 AD2d 902). Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.